Citation Nr: 0528146	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a back disorder, 
including degenerative disc disease, osteoarthritis, 
lumbosacral spine. 

3.  Entitlement to service connection for rosacea. 

4.  Entitlement to service connection for blepharitis and 
trichiasis in both eyes. 

5.  Entitlement to service connection for a left hip 
disorder. 

6.  Entitlement to an increased evaluation for a scar of the 
left thigh, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  

This current matter comes before the Board on appeal from 
rating decisions of the Newark, New Jersey, Regional Office 
(RO).  By a rating action of March 1999, the RO denied the 
veteran's claims of entitlement to service connection for a 
bilateral knee disorder, degenerative disc disease of the 
lumbosacral spine secondary to the left thigh disorder, 
rosacea, and blepharitis and trichiasis of the eyes.  That 
rating action also denied a claim for a rating in excess of 
10 percent for residual scars of the left thigh.  The veteran 
perfected a timely appeal to the above decision.  
Subsequently, in an August 2000 rating decision, the RO 
denied the veteran's claim for service connection for a left 
hip disorder, secondary to the service-connected left thigh 
disorder.  The veteran perfected a timely appeal to that 
decision.  

The veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in September 2002.  A 
transcript of that hearing is of record.  

The current appeal was initially before the Board in October 
2002.  At that time, the Board determined that further 
development was required to properly evaluate the veteran's 
claims.  In January 2003, the Board undertook additional 
development with regard to the issues in question pursuant to 
38 C.F.R. § 19.9(a) (2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in August 2003, the Board remanded the case to 
the RO.  The RO readjudicated the veteran's claims and issued 
Supplemental Statements of the Case (SSOCs) in February 2005 
and April 2005.  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims discussed in this decision.  

2.  There is no competent medical evidence of record of a 
current diagnosis of a bilateral knee disorder.  

3.  A low back disorder was not manifested in service or 
within one year from service separation, and is not related 
to the veteran's period of service or to a service-connected 
disability.  

4.  The record does not show a current diagnosis of rosacea.  

5.  Blepharitis and trichiasis were not initially manifested 
until more than one year after the veteran's service in the 
military ended and have not been otherwise causally related 
to his military service by competent evidence.  

6.  There is no competent medical evidence of record of a 
current diagnosis of a left hip disorder.  

7.  The veteran's service-connected left thigh scars are 
depressed, indurated, tender, well-healed, and productive of 
no functional impairment.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  A lumbosacral spine disorder is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2005).  

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  Rosacea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  

5.  Blepharitis and trichiasis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

6.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

7.  The criteria for a disability rating in excess of 10 
percent for scars of the left thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (before and after 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in letters dated in March and 
April 2001 were not given prior to the first AOJ adjudication 
of the claims, the notices were provided by the AOJ prior to 
the transfer and recertification of the veteran's case to the 
Board and the notices complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional 
letters were issued in January 2004 and August 2004.  Those 
letters informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in May 1998, 
May 2000, and May 2001.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claims.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  


II.  Factual background.

The veteran entered active duty in December 1950.  The 
enlistment examination, conducted in December 1950, was 
negative for any defects.  The service medical records 
indicate that the veteran was seen in February 1951 with a 
slight rash over his neck and trunk, which had become 
generalized; the veteran was diagnosed with measles.  At that 
time, evaluation of the eyes, ears, nose and throat noted a 
moderate conjunctival infection; a boric acid eye wash was 
recommended.  The veteran was subsequently determined to be 
fit for and was discharged to duty.  In March 1951, the 
veteran suffered a puncture wound to the left thigh.  The 
separation examination, conducted in September 1954, was 
negative for any complaints, findings, or diagnoses of a back 
disorder, knee disorder, or a left hip disorder.  The 
examination report reflects a finding of defective vision, 
20/70 in the right eye and 20/30 in the left eye, correctable 
by lenses, NCD.  

Post-service treatment records, including VA as well as 
private treatment records, dated from October 1959 through 
March 1981, reflect ongoing clinical evaluation for 
complaints associated with the residual scars of the left 
thigh.  In June 1979, a VA examination disclosed that the 
veteran walked with an even, stable, and steady gait.  The 
limb was held in normal axial line.  The veteran was able to 
stand evenly balanced on both lower limbs.  In the diagnosis, 
the examiner noted that there was no regional loss of 
mobility or evidence of impairment of gait.  Among these 
records is a medical statement from Dr. Warren M. Klein, 
dated in July 1980, which reflects a diagnosis of chronic 
conjunctivitis of both eyes.  Dr. Klein explained that 
exposure to various fumes and solvents while in service had 
resulted in chronically inflamed eyes with erythema and 
roughened conjunctiva.  A private treatment report from Dr. 
I. Ahmad, dated in September 1980, noted that the veteran 
reported exposure to exhaust fumes from jet air craft, 
extreme land noise from jet gases, cleaning solvents, oil, 
bad weather, and extreme changes in temperature.  The veteran 
also reported suffering a left sided fall at work in February 
1979.  Following a physical evaluation, the veteran was 
diagnosed with lumbosacral sprain, myositis radiculitis, and 
scarring of the left thigh.  A VA examination report, dated 
in March 1981, reflects a diagnosis of lumbosacral strain 
secondary to scars of the left thigh by history.  The 
examiner noted that the orthopedic examination, including x-
ray study of the lumbosacral spine, was negative; he 
concluded that falls resulting from the scars of the puncture 
wounds were not the cause of the alleged lumbosacral strain.  

The veteran's claim for service connection for the 
disabilities in question, as well as his claim for an 
increased rating for residuals scars of the left thigh (VA 
Form 21-4138), was received in March 1998.  Submitted in 
support of the veteran's claim was a private medical 
statement from Dr. Frank W. Costa Jr., noting that the 
veteran suffered a severe punctured wound to his left thigh 
while serving in the military.  Dr. Costa explained that the 
wound caused the veteran to favor his opposite leg for many 
years.  Dr. Costa further explained that, over the years, the 
veteran's injury caused significant pelvic instability which, 
in turn, caused his L5-S1 disc to degenerative at a very 
progressive rate; he noted that this mishap caused the 
veteran to suffer constant low back pain.  

The veteran was afforded a VA compensation examination in May 
1998, at which time he gave a history of the injury to his 
left leg in service; he noted that, since then, he 
experienced a lot of problems with his left leg, and he 
walked with a limping gait.  The veteran maintained that, 
because of the imbalance in his gait, he developed chronic 
low back pain; he also suffered frequent falls as a result of 
his imbalance.  X-ray study of the lumbosacral spine revealed 
levoscoliosis degenerative disc disease, and facet joint 
osteoarthritis L4-5 and L5-S1.  The pertinent diagnosis was 
degenerative disc disease and osteoarthritis.  

A dermatology examination was also conducted in May 1998.  At 
that time, the veteran indicated that the scar was 
occasionally painful on motion and walking; he stated that 
the scar slowed his motion down.  Examination revealed a 3.5 
cm depressed scar located on the left lateral thigh 
anteriorly.  Adjacent to the case was a 4 cm depressed scar 
located on the left lateral thigh posteriorly.  The 
assessment was scars, left lateral thigh.  The veteran was 
also seen for a visual examination, at which time he reported 
burning and redness of the eyes with foreign body sensation, 
the let eye greater than the right since the 1950's.  Best 
corrected distant visual acuities were 20/25+2 in the right 
eye, and 20/20-3 in the left eye.  There were trichiatic 
lashes in both eyes; and there was fluorescence staining in 
the inferior portion of the cornea in both eyes.  The 
pertinent diagnoses were rosacea blepharitis, and trichiasis, 
left eye greater than the right.  

In an addendum to the above examinations, dated in January 
1999, the examiner noted that the claims folder was reviewed.  
The examiner explained that the veteran had degenerative 
disease and disc disease of the lumbosacral spine.  As per 
the dermatology examination, there was no muscle atrophy.  
There was only a depressed scar.  The examiner stated that it 
was his opinion that the degenerative disc disease was not 
caused by the service-connected thigh injury.  

The veteran was afforded an orthopedic examination in May 
2000, at which time he complained of weakness and pain at the 
site of his scars in the left thigh, associated with numbness 
and tingling.  The veteran also reported bilateral groin pain 
and gluteal pain on the left side.  On examination of the 
left lower extremity, there was no swelling, increased heat, 
or erythema about any of the joints of the lower extremity.  
A full painless range of motion was noted in the hips 
bilaterally.  There was no greater trochanteric tenderness to 
palpation.  Thigh muscles were well developed and 
symmetrical.  Two well healed scars were noted on the lateral 
aspect of the left thigh, one anterior that was 1.5 inches in 
length, and one posterior that was 1.75 inches in length.  
Sensation to light touch was noted to be decreased over the 
areas of scarring.  Sensation to light touch was normal in 
all the dermatomes of the lower extremities bilaterally.  
Quad, hamstring, and iliopsoas muscle strength was 5/5 
bilaterally.  The veteran was able to ambulate on his toes 
and heels without difficulty; his usual gait was within 
normal limits.  No fracture was seen on x-ray study of the 
left hip.  The diagnoses were: no hip disorder found; no 
significant bony abnormality found on left lower extremity; 
and no significant functional deficit on clinical examination 
of the left hip.  The examiner opined that there was no hip 
disorder to connect to the service-connected scars.  

Of record is an undated medical statement from Dr. V. Gary 
Petrie, indicating that the veteran was under his care for 
mild degenerative arthritis in the left hip, which was 
aggravated by his service-connected left thigh injury.  Dr. 
Petrie noted that this was a chronic condition for which he 
was only able to provide temporary relief.  

Another dermatology examination was conducted in May 2001, at 
which time the veteran indicated that the scars on his left 
thigh were painful to the touch; he also complained of pain 
in the left thigh.  Examination revealed a 3-cm depressed, 
indurated, tender scar of the left thigh.  There was a second 
scar adjacent to the first measuring 4-cm, which was 
depressed, indurated, and tender.  The assessment was scars 
as described.  

Of record is a private treatment report from Robert A. 
Campolattaro, M.D., dated in August 2002, indicated that the 
veteran was seen in his office in August 2002 for complaints 
of left thigh and leg pain.  Dr. Campolattaro noted that 
there was a well documented history of a service-related 
injury; the veteran described the injury as a thru and thru 
soft tissue injury about the left anterolateral thigh region.  
He complained of persistent discomfort and weakness in the 
left leg associated with use.  Clinical evaluation revealed 
evidence of skin dimpling over the anterolateral proximal 
thigh, which was adherent to underlying fascia.  There was 
evidence of muscle atrophy consistent with muscle mass loss.  
The veteran had a full and unrestricted active range of 
motion about both the left hip and left knee.  The examiner 
noted that x-rays of the pelvis and left hip region was 
negative for evidence of any acute bony pathology.  The 
pertinent diagnosis was status post service related injury to 
the left thigh with muscle loss.  

At his personal hearing in September 2002, the veteran 
provided an account of the tractor accident in service, 
during which he sustained an injury to his left leg, thigh 
and hip.  The veteran indicated that he had pain in his left 
leg that affects his gait and ambulation; he described the 
pain as a 5/6 on a scale of 1 to 10.  The veteran indicated 
that he had difficulty walking for any prolonged period.  The 
veteran noted that it was mainly the leg that was causing 
problems; he also indicated that the pain traveled into his 
thigh and his hip.  The veteran testified that he 
occasionally lost his balance and fell down.  The veteran 
reported that he went into service with 20/20 vision; there 
was nothing wrong with his eyes.  The veteran noted that they 
worked on jet engines with no safety equipment; as a result, 
his vision became progressive worse during his period on 
active duty.  The veteran indicated that he went to the eye 
doctor on several occasions during service.  He stated that 
he currently experienced burning, spot flashes and headaches 
as a result of his eye problems.  

Submitted at the hearing were treatment reports from Dr. 
James J. Enright.  Among these records was the report of a 
radiologic examination, performed on September 13, 2002, 
which revealed minimal dextroscoliosis in the lumbar spine, 
significant disc space narrowing and end plate changes at L5-
S1, and severe facet degenerative changes at L5-S1.  In a 
medical statement, dated September 17, 2002, Dr. Enright 
indicated that the veteran was seen in his office complaining 
of left leg, left hip and lower back pain; he described the 
pain as a 6 on a scale of 1 to 10.  The veteran stated that 
the pain was constant and getting worse.  Dr. Enright stated, 
based on previous history with other patients, longstanding 
injuries to one of the lower extremities can predispose a 
person to premature onset of arthritis and other degenerative 
changes; he believed that this was the case with the veteran.  
Dr. Enright further stated that, considering the muscles that 
were affected at the time of the veteran's accident, it was 
conceivable that the veteran's gait and manner of weight-
bearing had been altered, and subsequently his lower back and 
hip were now showing the signs of that alteration.  

Received in June 2003 were VA outpatient treatment reports, 
dated from June 1991 through January 2001, reflecting ongoing 
treatment for a number of disabilities, including refractive 
error, blepharitis, and trichiasis.  Subsequently received 
were private treatment reports, dated from March 2001 through 
September 2001, also showing treatment for an eye disorder, 
diagnosed as trichiasis of the left lower lid and 
blepharitis.  A VA outpatient treatment report, dated in May 
2004, shows that the veteran received treatment for 
trichiasis and blepharitis.  

Received in April 2005 were treatment reports from Dr. James 
J. Enright, dated September 2002 through July 2004, which 
show that the veteran received ongoing clinical evaluation 
and treatment for complaints of pain in the left leg, hip and 
lower back.  


III.  Legal analysis-Service connection.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  In addition, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C.A. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C.A. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

A.  Bilateral knee disorder.

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed bilateral knee disorder.  The current medical 
evidence does suggest that the veteran's service-connected 
left thigh disorder has caused pain and discomfort in the 
entire left leg; however, these records have failed to 
identify any clinical findings of a current knee disorder.  
In the absence of medical evidence of current bilateral knee 
disorder, there is no disability to service connect.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran believes he currently has bilateral knee 
disorder which is related to service, he is not competent to 
offer a medical opinion.  Without medical evidence of current 
bilateral knee disorder, there is no factual predicate upon 
which service connection may be established.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for a bilateral knee 
disorder, and the reasonable-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

B.  Low back disorder.

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the evidence is against the 
claim.  In this regard, the Board notes that the record 
reveals no evidence showing that the veteran incurred a back 
disorder while in service, or within one year of discharge 
from service.  However, for purposes of establishing 
secondary service connection, there is post-service medical 
evidence of diagnosed low back strain, and current diagnosis 
of degenerative disc disease of the lumbosacral spine.  The 
Board recognizes that a VA examiner, in January 1999, stated 
that the veteran's degenerative disc disease was not caused 
by his service-connected thigh injury.  

On the contrary, in a medical statement dated in September 
2002, Dr. Enright noted that a recent X-ray study of the 
lumbar spine revealed minimal dextroscoliosis in the lumbar 
spine and severe facet degenerative changes at L5-S1.  Dr. 
Enright opined, based on previous history with other 
patients, longstanding injuries to one of the lower 
extremities can predispose a person to premature onset of 
arthritis and other degenerative changes; he believed that 
this was the case with the veteran.  Dr. Enright further 
stated that, considering the muscles that were affected at 
the time of the veteran's accident, it was conceivable that 
the veteran's gait and manner of weight-bearing had been 
altered, and subsequently his lower back and hip were now 
showing the signs of that alteration.  Additionally, in an 
undated medical statement, Dr. Costa explained that the 
veteran's left thigh wound caused him to favor his opposite 
leg for many years; and, over this period of time, his injury 
caused significant pelvis instability which in turn caused 
his L5-S1 to degenerate  at a very progressive rate.  

There is clearly a conflict in the competent evidence of 
record regarding the etiology of the veteran's back disorder.  
However, upon careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim.  
Significantly, the opinions of Dr. Costa and Dr. Enright 
constitute positive evidence in favor of the veteran; in 
essence, both doctors opine that injury to a lower extremity 
can predispose to atrophy and other changes.  Dr. Costa 
specifically noted that the veteran did favor his service-
connected left leg.  However, when examined in March 1981, 
the examiner noted that the veteran walked with a normal 
alternating gait and was able to walk on he heels and toes 
with facility.  This finding is inconsistent with one who 
favors the leg.  The March 1981 is also consistent with the 
June 1979 VA examination, which noted that the veteran walked 
with an even and stable gait.  Furthermore, the limb was held 
in normal axial line, and he was evenly balanced.  Moreover, 
in May 2000, a VA examination disclosed 5/5 strength, a 
normal gait, and the veteran was able to ambulate on his 
heels and toes without difficulty.  In light of the above 
clinical findings, the Board finds that the opinions of Drs. 
Costa and Enright are unsupported by credible documentation, 
and the opinion of the VA examiner is consistent with the 
more probative evidence of record.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefit sought on appeal is 
denied.  

C.  Rosacea.

The Board notes that, while the service medical records 
indicate that the veteran was seen for complaints of a rash, 
it was attributed to a diagnosis of measles.  The separation 
examination was negative for any skin condition, to include 
rosacea.  In addition, there is no competent medical evidence 
of a current diagnosis of a skin condition, namely rosacea.  
One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Service connection for rosacea is 
denied as there is no competent medical evidence of a current 
disability - a requirement under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  

The only other evidence in support of the veteran's claim are 
his own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed condition are insufficient to establish 
a current diagnosis or medical causation.  

The Board concludes that, in the absence of a current 
diagnosis of rosacea, the preponderance of the evidence 
weighs against the claims for service connection for those 
conditions.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

D.  Blepharitis and trichiasis.

Although the veteran carries current diagnoses of blepharitis 
and trichiasis, as confirmed in VA outpatient treatment notes 
from September 1997, January 2001, and May 2004, there still 
is no evidence showing that any of these eye disorders is due 
to his service in the military.  

First, the Board must point out that refractive error of the 
eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  So they cannot be service connected 
as a matter of law, absent evidence of aggravation by 
superimposed disease or injury, which there is none.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See, too, Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  

Second, there also is no medical evidence of record showing 
the diagnoses of blepharitis or trichiasis are in any way 
related to service.  The SMRs are negative for these 
diagnoses and for any relevant complaints (symptoms, etc.).  
The SMRs reveal that the veteran was treated an acute eye 
disorder, which responded well to treatment; no clinical 
findings of an eye disorder were noted on his separation 
examination.  The service medical records indicate that the 
veteran was treated for a conjunctival infection, not 
blepharitis or trichiasis; however, this infection was merely 
acute and transitory and resolved without chronic residual 
disability.  In fact, his military discharge examination 
conducted in September 1954 specifically found that his eyes 
were clinically normal, other than a refractive error that is 
not a disability.  38 C.F.R. §§ 3.303(c), 4.9.  

Moreover, even though he has been treated extensively at VA 
as well as private facilities for eye disorders, diagnosed as 
blepharitis and trichiasis, there is no medical evidence 
establishing a nexus or link between these disorders and 
service.  In addition, the July 1980 report of chronic 
conjunctivitis has not been confirmed by subsequent records.  
The only evidence in support of the veteran's claim are his 
own contentions.  He cannot establish this linkage, himself, 
since he is a layman and therefore does not have the 
necessary medical training and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for a bilateral eye disorder must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).   

E.  Left hip disorder.

Service medical records are negative for complaints, 
diagnosis, or treatment for a left hip condition.  However, 
the veteran contends that he developed a left hip disorder as 
a result of his service-connected left thigh disorder.  In 
this regard, the Board notes that X-ray study of the left hip 
in May 2000 was reported as being negative; and, a VA 
examiner noted that no hip disorder was found on examination.  
A private physician, Dr. Gary Petrie, reported in a medical 
statement that the veteran mild degenerative arthritis in the 
left hip as result of his left thigh disorder; however, no 
treatment reports were received from Dr. Petrie, and he 
failed to provide any rationale for his opinion.  Treatment 
records from Dr. Enright, dated in September 2002, noted that 
the veteran was seen for complaints of left hip pain.  
Similar complaints were noted in an August 2002 statement 
from Dr. Robert A. Campolattaro; however, he noted that X-
rays of the pelvis and lateral left hip region were negative.  

In light of the foregoing, the Board finds that the evidence 
of the record is against the claim.  The Board acknowledges 
that Dr. Petrie has reported that the veteran has arthritis 
in the left hip due to the service-connected thigh disorder; 
he is competent to make such a diagnosis.  However, the Board 
also notes that, X-ray reports are more probative than the 
unsupported statement of Dr. Petrie.  Furthermore, other 
medical reports have been decidedly normal.  The mere 
statement of opinion by Dr. Petrie, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Dr. 
Petrie was provided an opportunity to supplement his opinion, 
but he did not cooperate.  Accordingly, the opinion of Dr. 
Petrie is accorded minimal probative value.  

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1110, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  

Therefore, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of a current left hip disorder, the claim 
must be denied.  


IV.  Legal analysis-Increased rating.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).  

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002. See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(November 19, 2003).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation may be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002).  For other 
scars the limitation of function of the part affected was to 
be rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
before and after August 30, 2002).  

In the case at hand, the veteran's service-connected left 
thigh scars are currently rated as 10 percent disabling under 
Diagnostic Code 7804, the maximum rating under both the 
former and revised versions of that Code.  

The Board has considered other diagnostic codes for possible 
application.  However, Diagnostic Codes 7802 and 7803, 
respectively, provide for a maximum rating of 10 percent.  

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck; thus, it is not for applications in this case.  

Under both the former and revised versions of Diagnostic Code 
7805, scars are evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Medical evidence 
has not shown any functional limitation associated with the 
scars.  Specifically, the May 2000 VA examiner noted that the 
scars were well healed, and there was no limitation of 
function.  The VA examiner noted that the veteran was able to 
walk on his toes and heels without difficulty; his usual gait 
was within normal limits.  In the absence of greater severity 
of the veteran's left thigh scars, the 10 percent rating 
currently assigned is entirely appropriate and fully comports 
with the applicable schedular criteria.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran's claim of 
limitation of function due to pain and tenderness are 
inconsistent with the objective medical evidence of record.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for bilateral knee disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for rosacea is denied.  

Service connection for blepharitis and trichiasis is denied.  

Entitlement to a rating in excess of 10 percent for a left 
thigh scar is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


